DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments received 4/7/2021 
Examiner notes PTAB decision Affirming Examiner 6/15/2020.
Claims 1, 9, 13, 14, 27, 29-31 have been amended. 
Claims 5-7, 18-20, 26 have been canceled.
Claims 1-4, 8-17, 21-25, and 27-31 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-17, 21-25, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more.  
Examiner notes PTAB decision on 6/15/2020 sustaining Examiner’s rejection under 35 USC 101 (Final OA 7/2/2018) of claims filed 6/4/2018 and finding the claims are directed towards an abstract idea of verifying campaign reach1 without significantly more.  The difference in the present claims (filed 4/7/2021) and those previously examined (filed 6/4/2018) is only found in the features of claims 27-31 and the subsequent amendments made to independent claims 1, 13, 14.
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are found to be directed towards a process, machine, or manufacture.
Per step 2A Prong One, claims (filed 6/4/2018) were found by the PTAB, as noted supra, to recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG; The basis of that finding is well documented in the PTAB decision on 6/15/2020 and will not be covered again here. 
Additionally, the amended features of the claims, when viewed in combination with the claims as a whole, are also found to recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Verifying, by a verification server, the campaign reach by:
determining that content attributes indicate that the content is not adult content; 
determining that a location of a user device at which the webpage was viewed corresponds to a geographic location associated with the online advertising content. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the claims are still directed towards the abstract idea of verifying campaign reach, as found by the PTAB, and these steps are part of the abstract idea – i.e. the first determining step, as drafted, is not a technological solution to a technical problem but is itself a marketing and sales practice (e.g. advertisers want to know the context in which they will be advertising and/or have advertised; i.e. in this case the context is the content alongside which an advertisement will be placed or has been placed; determining this context to not be adult related is a marketing and sales practice motivated to comply with marketing and sales objectives and or state or Federal regulations) and, as recited, is part of the “verifying” step and thus falling into Certain Methods of Organizing Human Activity (as already found by the PTAB for the previous claims). 
The second determining step, as drafted, is also a part of the “verifying” step and for similar reasons falls within Certain Methods of Organizing Human Activity (as already found by the PTAB for the previous claims); furthermore, this step does not appear to be functionally tied to any of the other method steps (as noted per the 35 USC 112 rejection guiding claim interpretation) and therefore, at this level of generality and disconnection from the rest of the steps of the method, it appears to also be a general sales and marketing activity – e.g. identifying characteristics of a user for the purpose of tailoring advertising2. Thus, when the limitation are considered both individually and as a whole the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts “by a verification server” and “link” this to a field of use and collect data which is extra-solution acitivy. The claimed computer components are recited at a very high level of generality and are merely invoked as a tool to “apply” the abstract idea. Simply implementing the abstract idea on a generic computer server is not a practical application of the abstract idea. 
There are additional elements recited in the claims but none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. For example, the additional elements recited in the aforementioned claims are as follows: “determining a URL accessed by a user in the group; retrieving a content object associated with the URL; determining a font attribute and a layout of the content object via analysis of the content object; associating the font attribute and the layout with aa demographic profile of the user; and querying the profiler computer system to determine content attributes of a webpage associated with the online advertising campaign…”
However, respectfully these elements do not present a technical solution to a technical problem; i.e. the determining a URL step is insignificant extra-solution activity, because it is merely ancillary to the focus of the claimed invention, namely, verifying a campaign reach of an advertising campaign. As recited here, there is no functional link between the recited steps and the “verifying” of campaign reach, and therefore these steps must be considered as merely ancillary to verifying the campaign reach of the claimed invention, given its high level of generality and context in the claimed invention. The recited determining URL and content object attributes are insignificant post-solution activity and, do not integrate the exception into a practical application for this additional reason. See 2019 Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). The same conclusion is found for the retrieving a content object step and the determining a font attribute and layout steps. Applicant’s invention is not some novel technique for determining (i.e. gathering) this data. Regarding the “associating” step, the Examiner notes that this step does not have any direct relationship to any of the other recited steps in the claims and as such appears to be non-functional; i.e. although the step requires “associating the font attribute and the layout with a demographic profile of the user”; the font attribute and layout are never mentioned nor recited again in the claims. Furthermore, it is not clear that a step of “analyzing… demographic profiles” with the intended end result of “to determine a campaign reach” results in a determination of a value of “reach” which depends on  font attribute and the layout. Therefore, at this level of generality, the “associating” step is nothing more than descriptive material and/or data-gathering but is not significantly more than the already identified abstract idea and in no manner further illuminates the “verification” step. 
Additionally, Applicant’s invention is not a novel nor new technique nor technical solution for “query[ing]” nor receiving/transmitting data in response to such a query. The description of the collected data in response to the query does not impart a new or novel technical solution to the query step itself when recited at this high level of generality. This is not a new or novel method of querying information with the intent of determining content attributes. Indeed, no particular method of “determining” such attributes is recited and if such determining was considered positively recited it would be part of the already identified abstract idea. Therefore, the additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra and as noted in the aforementioned PTAB decision, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims (i.e. claims 27-31 not already evaluated by the PTAB decision), these claims do recite a combination of additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 3 and 15 recite the following: “wherein the database further storing a plurality of accounts for potential parties to multiparty transactions, and the server further allocating secondary utility units to an account of a party that is disadvantaged in a multiparty transaction.” However, again except for the “server” limitation the allocating feature is an activity which could be performed manually – i.e. providing the disadvantaged party with secondary utility units may be made in person. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9, 12-17, 21-22, 25, 27, 28, 29, 31 are rejected under 35 U.S.C. 103 as obvious over Rao et al. (U.S. 8,973,023 B1; hereinafter, "Rao") in view of Hilbert (U.S. 2010/0145808 A1; hereinafter, "Hilbert”) in view of Ketchum (U.S. 8,117,067 B1; hereinafter, "Ketchum") further in view of Hickman (U.S. 8,386,398 B1; hereinafter, "Hickman")

Claims 1, 13, 14: (Currently Amended)
Regarding the limitations of claims 1, 13, 14, exemplified in the limitations of the method steps of claim 1, Rao teaches the following:
[…]
Generating, by a profiler computer system, a demographic profile for each user in a group of users wherein the demographic profile for each respective one of the users in the group is developed based on webpages known to have been visited by the respective users in the group  (Rao, see at least [3:59-4:15] teaching storing demographics of each member of online audience members. “The online measurement entity 116… maintains an online panel database 118 to store panel member information such as demographics, media preferences, and/or other personal or non-personal information suitable for describing characteristics, preferences, locations, etc. of audience members exposed to online media… [and] uses Internet usage activity data collected by the PC meters in the
Internet access devices 106 to log impressions against different online media to which the online audience members 110c were exposed.”; see also at least [13:35-42] log of URL_NAME-A URL [webpage(s)] of a website responsible for causing an Internet ad view/impression. The URL_NAME contains 'ca.', 'am, and 'pc' parameters);
determining a URL accessed by a user in the group (Rao, see at least [11:1-14] and at least [13:17-47 e.g.: “An example CLl_SC_URL_INSTANCE data structure 232 of the online exposure database 208 of FIG. 2 stores the following cross-platform parameters: … URL_NAME-A URL of a website responsible for causing an Internet ad view/impression. The URL_NAME contains 'ca.', 'am’, and 'pc' parameters...”); 
retrieving a content object associated with the URL (Rao, see at least [13:17-47] and [17:1-40] and Table 3. Note: “…The URL_NAME contains 'ca.', 'am’, and 'pc' parameters…” per [22:33-47]: “…the tag prameters “ca”, “am”, and “pc” from sub-section 2.1 above are used to determine which URL contains the online ad placement [object] of interest…”); 
[…]
analyzing, by the profiler computer system, demographic profiles of viewers of the advertisements of the online advertising campaign to determine a campaign reach of the online advertising campaign, wherein the viewers of the advertisements of the online advertising campaign are a subset of the users in the group of users  (Rao, see at least [3:9-17] teaching: “reach is measured by tracking ad impressions for known users (e.g., panelists or non-panelists) whose identities can be correlated with their tracked impressions. In some examples, reach can be tied to audience demographic information to measure demographic coverage achieved by an ad campaign (e.g., demographic group(s) and/or demographic population(s) exposed to the ad campaign). For example, an ad campaign reaching a broader demographic base will have a larger demographic reach than an ad campaign that reached a more limited demographic base.”);
Although Rao teaches the above limitations, and teaches identifying online ad placements [content object] of interest, via determining URL accessed by a user, he may not teach the analysis nuances as recited below. However, regarding these features, Rao in view of Hilbert teaches the following:
determining a font attribute and a layout of the content object via analysis of the content object (Hilbert, see at least [0084] “…The system may also analyze the document data and/or computed characteristics to classify the document and, for example, identify document genre. Useful non-textual attributes of the document include the presence and proportion of photographs, graphics, text, or tables, and the layout style  [layout of the content object] of the document. The layout style includes font size [font attribute], presence or absence of title and number of text columns…”); and associating the font attribute and the layout with a demographic profile of the user (Hilbert, see at least [0016], [0040], [0110] e.g.: “…Demographics are inferred [associated with] from a demographics model using user identity or document content input to the model….”; and again per at least [0084] document content input is understood to include “…attributes of the document” which include “…the layout style [layout]..” and “…The layout style includes font size [font attribute], presence or absence of title and number of text columns….” )
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hilbert which is applicable to a known base device/method of Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hilbert to the device/method of Rao because Rao and Hilbert are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Rao teaches the above limitations and Rao teaches that he tracks users visiting webpages (e.g. see Rao at least at [3:59-4:15]), Rao may not explicitly teach the nuances of serving targeted ads to his users even though he measures their viewing of such and their visitation of webpages. Nonetheless, regarding these features, Rao in view of Ketchum teaches the following: 
Serving, by an ad serving system, advertisements of the online advertising campaign to users in response to users visiting webpages 
Rao, see at least [3:59-4:63] teaching “To measure impressions of online media (e.g., web pages, …, etc.),…. The online measurement entity 116 uses Internet usage activity data collected by the PC meters in the Internet access devices 106 to log impressions against different online media to which the online audience members 110c were exposed… To measure impressions of online media (e.g., media including advertisements and/or programming), the Internet service database proprietor 122 monitors online activities of its registered users and records impressions against different online media to which the online audience members 110c are exposed...”; viewers see ads online which may be via web pages.
Ketchum, see at least [10:39-11:31] teaching: “…Once the settings are all finalized, the IMS implements the campaign [inherently includes serving ads of the campaign] at 450… FIGS. 6-13 show sample advertiser interfaces for booking an advertising campaign. In FIG. 6 the advertiser selects advertising goals …At 630, the advertiser selects the target demographic-gender and age range…”; advertisers may target users to receive advertisements of an advertising campaign; ad campaign is implemented, which inherently includes serving ads, and then the system analyzes the effectiveness of the campaign settings based on feedback data – e.g. per [10:63]).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Ketchum (implementing an online advertising campaign in webpage ad slots; which includes serving ads to users visiting webpages with such ad slots) which is applicable to a known base device/method of Rao (who is already directed towards tracking advertising impressions, including demographics of users viewing such impressions; where such impressions may be served within media such as webpages) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Ketchum with the device/method of Rao in order to realize that Rao, who already logs demographics of users who visit webpages of advertising campaigns may, per the technique of Ketchum benefit by serving those advertisements of an online advertising campaign to users in response to users visiting such webpages because Rao and Ketchum are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although Rao/Hilbert/Ketchum teaches the above limitations and Rao teaches he determines demographic campaign reach (e.g. see at least [9:39-10:56], teaching: “…using such unique Internet campaign IDs, metrics such as GRP, frequency, impression, reach, unique audience, etc. can be extracted by date, by demographic [audience attribute], and/or by publisher from the OCR database 204…”), and Rao teaches, see at least [1:20-25], that advertisers are interested in this information to better market their products which implies Advertisers wish to verify progress of campaign goals regarding reach (e.g. compare actual determined reach against targeted goal defined in a media plan), Rao may not explicitly teach the nuances of campaign goal verification as recited below. However, regarding these features, Rao in view of Ketchum and Hickman teaches the following: 
Comparing, by the profiler computer system, the campaign reach to at least one target audience attribute defined in a media plan of the online advertising campaign; 
Ketchum, see at least [3:60-4:25] the target audience 136 can include, for example, a target demographic 146 or a target psychographic 148.  The target demographic 146 can be based on, for example, gender or age.  And the campaign settings include a target reach corresponding to the target audience.
Hickman, see at least [11:10-12:57], teaches: determining a qualitative campaign goal, measuring and monitoring progress of campaign goal, and determining if a qualitative campaign goal has been achieved and/or exceeded a threshold value
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Ketchum and Hickman to a known base device/method of Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Ketchum/Hickman with the device/method of Rao in order to realize that Rao’s base/device and method (which already determines demographic campaign reach) would be improved, by the techniques of Ketchum/Hickman, by allowing advertisers, as taught by Ketchum, to stipulate campaign goals corresponding to Rao’s calculated demographic campaign reach and subsequently verifying such campaign goals, as taught by Hickman, also based on comparison with Rao’s measured demographic campaign reach because Rao teaches advertisers are interested in this type of information and Rao and Kethcum/Hickman are all analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, Rao teaches the following:
and verifying, by a verification server, the campaign reach by:
querying the profiler computer system to determine content attributes of a webpage associated with the online advertising campaign (Rao, see at least [11:1-14] and at least [13:17-47 e.g.: “An example CLl_SC_URL_INSTANCE data structure
232 of the online exposure database 208 of FIG. 2 stores the following cross-platform parameters: … URL_NAME-A URL of a website responsible for causing an Internet ad view/impression. The URL_NAME contains 'ca.', 'am, and 'pc' parameters...” );
[…]; and
determining that a location of a user device at which the webpage was viewed corresponds to a geographic location associated with the online advertising campaign (Rao, see at least [10:20-50] e.g.: “…ONLINE_REACH_PERCENT-A measure of total Internet reach based on the total Internet universe (e.g., Internet population) across the United States (is interchangeable with any other country, territory, state, or other geographic/governmental boundaries)…”)
Although Rao teaches the above limitations, including determine content attributes of a webpage associate with the online advertising campaign contains 'ca.', 'am, and 'pc' parameters, Rao may not explicitly teach the following nuance regarding determining whether such parameters indicate the content is adult content. However Rao in view of Ketchum teaches the following:
determining that the content attributes indicate that the content is not adult content (Ketchum, see at least Fig. 8 and [12:1-30] – e.g. restrict  ads to be placed in ad space inventory by station format [content attribute] such as “Adult”, “children” [not adult content], etc… and [13:60-65]: The IMS can monitor third-party data sources to determine when the selected event is occurring. The only difference between the limitation and the prior art is that Ketchum may not explicitly teach determining although he does teach such content attributes may be targeted which provides motivation to determine content attributes. Therefore, whether the determining of content attributes is explicitly stated by Ketchum or not, the Examiner finds that Ketchum allows his advertiser to target content attributes of ad space including targeting based on knowledge of content related to the ad space being adult content or not and Ketchum teaches his system can monitor for events targeted by an advertiser both of which provides motivation to try making such a determination to enable his disclosure and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try making such a determination for the aforementioned reasons because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. and/or per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Ketchum which is applicable to a known base device/method of Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Ketchum to the device/method of Rao because Rao and Ketchum are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 2, 15: (previously presented)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao teaches the following:
storing the demographic profiles in a database; (Rao, see at least [3:50-4:15] teaching “online panel database 118” for storing online audience member demographics, etc… these are tracked and reported)
Although Rao teaches the above limitations, Rao may not alone explicitly teach comparison, which has been taught by a combination of references, nor the reporting of such comparison. However, regarding reporting of campaign goal progress, Hickman teaches the following:
and reporting at least results of the comparison (Hickman, see at least [11:10-12:57], teaches: determining a qualitative campaign goal, measuring and monitoring progress of campaign goal, and determining if a qualitative campaign goal has been achieved and/or exceeded a threshold value).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Hickman to a known base device/method of Rao/Kethcum/Hickman to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Hickman with the device/method of Rao/Ketchum/Hickman in order to realize that Rao may also report results of campaign progress because Rao and Hickman are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 3, 16: (previously presented)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao teaches the following:
wherein the demographic profile of a user is generated based on campaign data collected across a plurality of online advertising campaigns that the user viewed, wherein the campaign data includes at least URLs previously visited by the user (Rao, see at least [11:1-55] user information includes URLs where “URL viewing behavior for each audience member of the CPH audience member panel 110b so that each member's exposure to an internet campaign tag can be determined.”)

Claims 4, 17: (previously presented)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao teaches the following:
analyzing the demographic profiles of the users when a number of users in the group of users is above a predefined threshold (Rao, see at least [24:60-26:15] the demographics of users reached are analyzed to determine duplicated reach across campaigns when the number of users reached is above a threshold)

Claims 8, 21: (previously presented)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao teaches the following:
collecting at least campaign data, wherein the campaign data includes at least one of: uniform resource locators (URLs), a campaign identification (ID), advertisement identifications, time of access of the URLs, date of access of the URLs, geographical locations of viewers, and cookies. (Rao, see at least [11:1-11:55] demographics and internet URL (Uniform Resource Locator) viewing behavior by date per audience member are collected)

Claims 9, 22: (currently amended / previously presented)
Pertaining to claims 9 and 22, exemplified in the limitations of claim 22, the combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao teaches the following:
wherein analyzing the at least one demographic profile to determine the campaign reach begins upon occurrence of any one of: collection of a predetermined amount of campaign data, conclusion of the campaign, and receipt of a request to obtain demographic verification. (Rao, see at least [3:9-17] teaching: “reach is measured by tracking ad impressions for known users (e.g., panelists or non-panelists) whose identities can be correlated with their tracked impressions… reach can be tied to audience demographic information to measure demographic coverage achieved by an ad campaign [conclusion of the campaign] (e.g., demographic group(s) and/or demographic population(s) exposed to the ad campaign….”)


Claims 12, 25: (previously presented)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao teaches the following:
wherein the online advertising campaign verification further comprises a geographical verification (Rao, see at least [10:1-65] teaching: ONLINE_REACH_PERCENT - A measure of total Internet reach based on the total Internet universe (e.g., Internet population) across the United States (is interchangeable with any other country, territory, state, or other geographic/governmental boundaries) and content verification. (Rao, see at least [10:1-65] teaching both IMPRESSIONS-A measured impression value for an Internet campaign. And REACH-A measured reach value for an Internet campaign; as applicant fails to stipulate what constitutes content verification, this is open to interpretation and includes Reach itself which is a metric verifying to what degree the content of a campaign reached a certain audience segment)


Claim 27: (dependency amended)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao in view of Hilbert teaches the following:
The method of claim 1, wherein generating the demographic profile for the user comprises generating the demographic profile for the user using the font attribute and the layout (Hilbert, see at least [0084] “…Useful non-textual attributes of the document include the [layout] …The layout style includes font size, presence or absence of title and number of text columns….” and [0016], [0040], [0110] e.g.: “…Demographics are inferred from a demographics model using user identity or document content input to the model.  Advertisements may be delivered via paper, the device display, and other means…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hilbert which is applicable to a known base device/method of Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hilbert to the device/method of Rao because Rao and Hilbert are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 28: (Previously presented)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, although Rao teaches storing using demographics and retrieving attributes, e.g. via URL parameters of viewed advertisements, Rao may not explicitly teach the nuance as recited below. However, Rao in view of Hilbert teaches the following:
The method of claim 27, further comprising: updating a model based at least in part on the demographic profile wherein the model is configured to receive, as an input, a content attribute, and to output one or more associated demographic parameters (Hilbert, see at least Abstract, [0016], [0040], [0110] e.g.: “…Device history and user history are compiled from the contents of the documents processed respectively at a device and by a user.  Demographics are inferred from a demographics model using user identity or document content input to the model.  Advertisements may be delivered via paper, the device display, and other means…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hilbert which is applicable to a known base device/method of Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hilbert to the device/method of Rao because Rao and Hilbert are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 29: (Dependency amended)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao in view of Hilbert teaches the following:
The method of claim 1, wherein the font attribute is a font style (Hilbert again see at least [0084])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hilbert which is applicable to a known base device/method of Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hilbert to the device/method of Rao because Rao and Hilbert are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 31: (Dependency amended)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao in view of Hilbert teaches the following:
The method of claim 1, wherein verification further comprises: determining that a confidence score associated with the association between the font attribute and the layout satisfies a threshold. (Hilbert again see at least [0084] in conjunction with [0108] each demographic category can be treated as a label for which there is a set of positive and negative examples available as training data. The result of automatic classification may be a discrete decision between mutually exclusive labels, or a score for every available label. The difference between the limitation and the prior art is only that Hilbert may not explicitly teach his score satisfies a threshold. However, as score is a metric which implies some threshold, the Examiner finds that it would have been within the level of ordinary skill in the art to determine a threshold against which Hilbert’s score is to be applied because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hilbert which is applicable to a known base device/method of Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hilbert to the device/method of Rao because Rao and Hilbert are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 30 is rejected under 35 U.S.C. 103 as obvious over Rao in view of Hilbert, Ketchum, Hickman and Official Notice

Claim 30: (Dependency amended)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, although Rao teaches storing using demographics and retrieving attributes, e.g. via URL parameters of viewed advertisements, Rao may not explicitly teach the nuance as recited below. However, Rao in view of Hilbert teaches the following:
The method of claim 26, further comprising: associating the font attribute and the layout with an occupation of the user 
Hilbert, see at least Abstract, [0016], [0040], [0110] e.g.: “…Device history and user history are compiled from the contents of the documents processed respectively at a device and by a user.  Demographics are inferred from a demographics model using user identity or document content input to the model.  Advertisements may be delivered via paper, the device display, and other means…”; per [0084]: “Useful non-textual attributes of the document include the presence and proportion of photographs, graphics, text, or tables, and the layout style of the document. The layout style includes font size, presence or absence of title and number of text columns…”
Examiner takes Official Notice of the following fact: It was old and well known before the effective filing date of the claimed invention that Occupation is a known demographic often requested and stored in a user profile – e.g. Land Lord often request occupation and previous employment history before renting apartments, etc…)
Therefore, the Examiner understands that Occupation of a user is sought after demographic parameter and Hilbert teaches such demographics may be inferred from viewed document content attributes such as layout and font and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried inferring [associating] demographic of Occupation of a user with font and layout attributes of content viewed by the user because per MPEP 2143(I) (B) Simple substitution of one known element (occupation is known sought after demographic parameter) for another (Hilbert’s inferred demographics) to obtain predictable results is obvious and/or per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and/or per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claims 10-11 and 23-24 are rejected under 35 U.S.C. 103 as obvious over Rao in view of Hilbert,  Ketchum, Hickman further in view of Sambrani (U.S. 8,612,435 B1; hereinafter, "Sambrani”)

Claims 10, 23: (previously presented)
The combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend. Furthermore, Rao teaches the following:
identifying all URLs that the user visited during the plurality of online advertising
campaigns (Rao, see at least [11:1-11:55] demographics and internet URL (Uniform Resource Locator) viewing behavior by date per audience member are collected);
for each URL visited by the user, determining at least one content attribute of a webpage referred to by the URL (Rao, see at least [11:1-11:55] URL viewing data at person level-By URL viewing behavior for each audience member of the CPH audience member panel 100b so that each member's exposure to an internet campaign tag can be determined. By internet tree viewing data at person level-Each URL’s viewing is mapped to its respective tree for each audience member of the CPH audience member panel 110b so that metrics by tree/publisher can be reported);
Although Rao teaches the above limitations, Rao may not explicitly teach the below nuance of how he determines demographics of a user. However, regarding this feature, Roa in view of Sambrani teaches the following:
determining at least one demographic parameter based on at least one content
attribute of the web page; and producing the demographic profile of the user by processing demographic parameters determined by all the web pages visited by the user. (Sambrani, see at least [11:10-14:20] teaching “user interest vectors”, “user profile vectors” and “Deep Profiles”; as the user in the profile target initiates and performs various actions, including actions performed on content of webpages, information about those actions may be collected to represent the cumulative interests [a demographic] of the profile target. The cumulative knowledge about the interests of the profile target may be represented in various ways. For example, the user interests' vectors of the users of the profile target may be used to represent the cumulative knowledge about the interests that the user has expressed from the time the collection about the users' interests started to the present moment. Examiner notes that per applicant’s spec [0045] demographics profile of a user may include the "female between 18 and 22 years old interested in soccer." Therefore applicant’s demographic parameters determined by web page reads on Sambrani’s “interests” determined from webpages visited by his user.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Sambrani to a known base device/method Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Sambrani with the device/method of Rao in order to realize that Rao who determines individual URLs of webpages visited by each user may, via the technique of Sambrani, benefit by also determining user interests/demographics based on content attributes of those visited webpages because Rao and Sambrani are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 11, 24: (previously presented)
Although the combination Rao/Hilbert/Ketchum/Hickman teach the limitations upon which these claims depend, Rao may not explicitly teach the nuance of the below limitations. However, regarding this feature Rao in view of Sambrani teaches the following:
wherein the determination of the at least one demographic parameter is provided based, in part, on a plurality of heuristics applied to content attributes of visited webpages. (Sambrani, see at least [9:20-14:20]; the user’s interests are determined in part on rules [heuristics] applied to attributes [words, terms, phrases] of content in webpages visited by the user; e.g. “a user visited an exemplary web page P1, which may have some associated content. Page P1 has an associated "content p1" that comprises various words, terms and phrases displayed on the page. A content analyzer analyzed the content of page P1 against a previously created content dictionary and determined that various terms and phrases from the content dictionary were also present in the "content pl." The content analyzer selected those terms and phrases as indicative of the page's "content p1."; the user’s interests are based on this determined content determined by a plurality of rule [heuristics] applied to the attributes [words, terms, phrases] of the visited webpage)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Sambrani to a known base device/method Rao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Sambrani with the device/method of Rao in order to realize that Rao who determines individual URLs of webpages visited by each user may, via the technique of Sambrani, benefit by also determining user interests/demographics based on heuristics applied to content attributes such as the wrods, terms, and phrases of the visited webpages because Rao and Sambrani are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 9, 13, 14, 27, 29-31 and canceled claims 5-7, 18-20, and 26 on 4/7/2021. Respectfully, Applicant’s arguments (hereinafter “Remarks”) also filed 4/7/2021 have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622











    
        
            
    

    
        1 PTAB decision 6/15/2020, pg. 8: “…the claims at issue in Intellectual Ventures I and Credit Acceptance, the verifying a campaign reach of an advertising campaign is '"a fundamental economic practice long prevalent in our system of commerce." Credit Acceptance, 859 F.3d at 1054. Thus, we conclude claim 1 recites a fundamental economic practice,…”
        2 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')